ORDER

PER CURIAM.
Appellants Delma Perrot, Linda Perrot, Mary Perrot and Joseph Perrot appeal the trial court’s judgment quieting title to only a portion of the parcel of land sought from respondent Barbara Schmitz in their adverse possession petition. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).